Woods, J.,
(after stating the facts.) TJie patentee, it is clear, was' in no sense a pioneer, and the improvement he claims to have made was not of a character which, under recent rulings of the supreme court, can be called invention. Saying nothing of the other references to the prior art, some of which are not without significance, the complainant’s apparatus differs mechanically from that shown in the patent to While and Wostenholm only in the fact that in the latter, instead of the sliding bar on a level with or below the bed, there is employed a truck which, as described, rises above the bed in such manner as to require, when the apparatus is in use, the additional labor of loading and unloading the rails. In all other respects the parts of the two devices are substantially the same, and are combined in the same relation to each other. Insisting, however, that there is novelty and invention in his apparatus, the complainant’s counsel says:
“The convenient expression to distinguish this new apparatus from these several prior patents that show each a part or an equivalent for a part thereof, is that the carrying device in complainant’s apparatus is at or below the level of the cooling bed.”
And, speaking to the same point, the complainant’s expert witness says:
“I find [speaking in a general way of all the patents,] that a fundamental difference exists between the devices therein shown and those which form the subject of the Gustin claims, in that none of the patents prior to Gustin show an apparatus which is adapted to the reception of the hot rails across the cooling bed, and the sliding of said rails on the ways of the bed without further handling, in loading and unloading them, being necessary. ”
The problem being to dispense with the labor of loading and unloading the rails, it was necessary in the While and Wostenholm apparatus only to lower the truck to a level with and extend its track across the receiving bed; and to do that, it is plain, required nothing more than ordinary mechanical skill. But once that was done, it is quite clear that the complainant’s design was completely anticipated.
In respect to the third claim, little need be said. By its terms it is extremely narrow, and, in the light of the prior art, if not upon common knowledge without proof, is void for want of novelty. The Jewett patent No. 151,705, supra, shows a movable pulley controlled by a weight at the end of a chain, and it is only in the fact that the endless chain of the complainant is described as “subject to expansion by hot rails” that a distinction can be asserted. By using those words, the complainant left the public free to employ any apparatus, though similar or even identical in construction with his own, for any use in which the chain was not subject to expansion by hot rails. But it needs neither argument nor authority to demonstrate that an old apparatus cannot be patented for a new use. The bill is dismissed for want of equity.